Citation Nr: 0724540	
Decision Date: 08/08/07    Archive Date: 08/20/07

DOCKET NO.  05-12 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1971 to 
January 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Detroit, Michigan.  

This appeal was remanded in January 2007 for the purpose of 
scheduling the veteran for a Board videoconference hearing.  
Such hearing was held in April 2007 before the undersigned 
Veterans Law Judge and a transcript of the hearing is 
associated with the claims folder.


FINDING OF FACT

Type II diabetes mellitus is manifested by no more than the 
requirement for insulin and restricted diet; required 
regulation of activities due to diabetes mellitus is not 
demonstrated.


CONCLUSION OF LAW

The criteria for entitlement to an initial evaluation in 
excess of 20 percent for type II diabetes mellitus have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7, 4.119, Diagnostic Code 7913 (2006).







REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

With respect to the above four elements of notice, the Board 
finds that the veteran was provided proper VCAA notice 
regarding the second, third, and fourth elements in a May 
2004 letter.  This letter was sent to the veteran prior to 
the June 2004 rating decision.  Thus, notice regarding these 
three elements is considered timely.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

The veteran appealed his initial evaluation for diabetes 
mellitus, and in a March 2006 letter, the RO informed the 
veteran of the evidence and information necessary to 
establish a disability rating and effective date.  Such 
notice was provided in accordance with Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).  Although this March 2006 
letter provided VCAA notice of the evidence necessary to 
substantiate the veteran's claim, it was provided after the 
initial evaluation was assigned in June 2006, and it did not 
precede a readjudication of the veteran's claim for a higher 
initial evaluation.  See Pelegrini II, supra; Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. Dec. 21, 2006) (a 
(supplemental) statement of the case that complies with all 
applicable due process and notification requirements 
constitutes a readjudication decision).  Despite the lack of 
first element notice prior to the initial adjudication or 
prior to a readjudication, the Board finds that such error is 
nonprejudicial and that it is not precluded from continuing 
with its decision regarding this appeal.  

Generally, VA is required to provide notice regarding the 
degree of disability assigned when service connection is 
granted.  See Dingess v. Nicholson, 19 Vet. App. 473, 484 
(2006).  If such notice is not provided, it is presumed 
prejudicial to the veteran.  Id.  However, in Dunlap v. 
Nicholson, No. 03-320 (U.S. Vet. App. Mar. 22, 2007), the 
Court held that when an original claim for service connection 
is granted and the veteran is appealing the initial 
disability rating, prejudice is not presumed when there is 
first-element notice error regarding the information and 
evidence necessary to warrant entitlement to a higher 
evaluation.  The burden is on the claimant to assert with 
specificity how the notification error was prejudicial or 
affected the essential fairness of the adjudication.  Id.  In 
the present case, the veteran has not asserted any reason why 
VA's failure to provide first-element notice with respect to 
his disagreement with the initial rating has prejudiced him.  
Therefore, with consideration of the fact that the veteran 
was provided appropriate first-element notice prior to 
certification of his appeal to the Board and thus, given an 
opportunity to submit additional evidence in support of his 
claim, the Board concludes that any timing error is 
nonprejudicial.

Moreover, the Board is of the opinion that the veteran 
demonstrated that he had actual knowledge of the need to show 
an increase in the severity of his symptomatology.  See 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005); rev'd on 
other grounds, Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. 
Cir. 2006) (VA can demonstrate that a notice defect is not 
prejudicial if it can be demonstrated ... that any defect in 
notice was cured by actual knowledge on the part of the 
appellant).  Beginning with his July 2004 notice of 
disagreement, the veteran submitted numerous written 
statements asserting that he was entitled to a 40 percent 
evaluation because his diabetes mellitus required insulin, a 
restricted diet, and regulated activities.  Such requirements 
represent the criteria for a higher evaluation; thus, the 
Board is satisfied that the veteran was aware of what 
evidence and information was necessary to warrant a higher 
initial evaluation.

In light of the above, the Board finds that all proper VCAA 
notice has been furnished to the veteran, and that no useful 
purpose would be served by delaying appellate review to send 
out additional VCAA notice letters.

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims and providing a VA 
examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(4)(i) (2006).  In this regard, the veteran's 
service medical records are associated with the claims 
folder, as well as all relevant VA and private treatment 
records.  The veteran has not identified any additional 
relevant, outstanding records that need to be obtained before 
deciding his claims.  Finally, he was provided two VA 
examinations in conjunction with his appeal; one was for the 
specific purpose of rating the severity of his service-
connected disability.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

As an initial matter, the Board observes that the veteran's 
accredited representative submitted evidence in support of 
this claim after the appeal was recertified to the Board.  
Such evidence, which is pertinent to the present appeal, was 
not accompanied by an express waiver of review by the agency 
of original jurisdiction (AOJ).  Rather, the veteran's 
representative indicated that this evidence was submitted 
"per arrangement made at the veteran's video conference on 
April 11, 2007 before [the undersigned]."  The 
representative requested that the evidence "be forwarded to 
Washington D.C. for review by [sic] Board of Veteran's [sic] 
Appeals."  The Board concludes that these statements 
indicate the veteran's intent to submit this evidence 
directly to the Board, thereby waiving any review by the AOJ.  
The Board will therefore accept the April 2007 statement as a 
proper waiver and finds no problems with it proceeding with a 
decision on the merits.

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2006) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's service-
connected disability.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations, except as noted 
below, that would warrant an exposition of the remote 
clinical history and findings pertaining to the disability at 
issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  4.1, 4.10 
(2006).  Regulations require that where there is a question 
as to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  

In cases where, as here, the veteran appeals the initial 
percentage assigned, "staged" ratings could be assigned as of 
the date of the filing of the original service connection 
claim, if the evidence warrants.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  See also 38 U.S.C.A. § 5110(a) 
(West 2002) (effective dates of compensation, in general, 
cannot be earlier than the date of the receipt of application 
for benefits).

The veteran is currently assigned a 20 percent evaluation for 
his diabetes mellitus pursuant to 38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2006).  Under that diagnostic code, a 
20 percent disability evaluation is assigned for diabetes 
mellitus requiring insulin and restricted diet; or, an oral 
hypoglycemic agent and restricted diet.  

The veteran contends that he is entitled to a rating in 
excess of 20 percent.  Specifically, he asserts that his 
service-connected diabetes mellitus more closely approximates 
the criteria for a 40 percent evaluation.  A 40 percent 
evaluation is contemplated for diabetes mellitus requiring 
insulin, restricted diet, and regulation of activities.  
"Regulation of activities," is defined in Diagnostic Code 
7913 as "avoidance of strenuous occupational and 
recreational activities."  Id.  A 60 percent evaluation 
applies if diabetes mellitus requires insulin, a restricted 
diet, and regulation of activities with episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  Id.  A 100 percent 
disability evaluation is assigned if diabetes mellitus 
requires more than one daily injection of insulin, a 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring at least 
three hospitalizations per year or weekly visits to a 
diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  Id.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to a higher initial evaluation for 
his diabetes mellitus.  The record demonstrates that his 
diabetes mellitus requires insulin twice daily and a 
restricted diet.  However, despite his assertions that his 
activities have been restricted as a direct result of his 
service-connected type II diabetes mellitus, the Board finds 
that the competent medical evidence demonstrates that any 
restriction of his activities is due to secondary 
complications of his diabetes including, peripheral 
neuropathy of the bilateral lower extremities and 
arteriosclerotic heart disease, and not his service-connected 
diabetes.  Thus, the use of such symptomatology in evaluating 
his diabetes mellitus is not proper.  See 38 C.F.R. § 4.14 
(2006) (the use of manifestations not resulting from service-
connected disease in establishing the evaluation and the 
evaluation of the same manifestation under different 
diagnoses are to be avoided).

The Board observes that the veteran's contemporaneous medical 
records are silent for any restrictions on his activities 
with the exception of a May 2004 discharge note indicating 
that the veteran should refrain from heavy lifting for one 
week following a stent.  Rather, such records demonstrate 
that the veteran was encouraged to continue exercising daily 
in August 2003, and was advised to increase his activity in 
July 2004.  Similarly, the veteran reported at his June 2004 
VA examination that he had not reduced his activities because 
of his diabetes mellitus.  

However, an October 2004 letter from a physician assistant, 
G.B., indicates that "due to the veteran's service-connected 
diabetes, peripheral neuropathy, and coronary artery 
disease" it would be beneficial for him to be limited to 
very light activity.  Additionally, an April 2007 letter from 
G.B. states that the veteran has experienced a severe decline 
in his physical activity as a result of his diabetes.  These 
letters appear to suggest that the veteran's diabetes 
mellitus requires restricted activity.  However, the April 
2007 letter goes on to state that it would be helpful for the 
veteran to perform aerobic exercise to help control his type 
II diabetes mellitus.  However, due to his severe diabetic 
neuropathy, severe venous insufficiency of the legs, and 
coronary artery disease, activity is difficult and medically 
unwise.

Since the above mentioned conditions are considered secondary 
complications of the veteran's diabetes mellitus, it makes 
sense that G.B. would refer to the veteran's limited 
activities as "due to diabetes."  However, as discussed in 
the April 2007 letter, it is these secondary disabilities, 
and not the veteran's service-connected diabetes mellitus, 
which require him to restrict his activities.  

In rating a disability, the Board should only consider those 
manifestations resulting from the service-connected 
disability.  See 38 C.F.R. § 4.14.  Thus, although the 
evidence demonstrates that the veteran's activities are 
limited, such restriction is not due to his service-connected 
diabetes mellitus.  Therefore, it cannot be considered when 
rating this disability.  Moreover, the Board observes that 
the veteran is service-connected for bilateral peripheral 
neuropathy of the lower extremities and arteriosclerotic 
heart disease, both as secondary to diabetes mellitus.  VA 
has therefore already considered the veteran's limitation on 
his activities in rating these secondary disabilities.  Id.  
See also 38 C.F.R. § 4.1.  

Although the veteran only requested an initial evaluation of 
40 percent, the Board must consider whether the evidence 
demonstrates entitlement to a higher evaluation based on all 
applicable criteria.  However, the Board concludes that the 
evidence of record does not demonstrate a disability picture 
that more closely approximates a 60 or 100 percent evaluation 
either.  In this regard, although the veteran was 
hospitalized in July 2003 for a number of medical problems, 
including a single episode of ketoacidosis, and a July 2004 
treatment report indicates that the veteran has bouts of 
hypoglycemia, there is no indication that his diabetes 
mellitus has necessitated additional hospitalizations.  
Additionally, there is no evidence that he requires twice a 
month visits to his diabetic care provider.  Rather, various 
medical records and statements by the veteran indicate that 
he visited his primary provider approximately once every two 
or three months throughout this appeal.  Finally, there is no 
indication that his diabetes mellitus is manifested by any 
complications that would not be compensable if separately 
evaluated, or that he has had progressive loss of weight and 
strength.

The Board considered whether the veteran was entitled to 
staged ratings in accordance with Fenderson.  However, the 
evidence throughout this appeal demonstrates that the 
veteran's service-connected type II diabetes mellitus is 
manifested by no more than the requirement for insulin and 
restricted diet.  As discussed above, the Board acknowledges 
that the veteran's activities are restricted.  However, this 
limitation of activity is the result of his service-connected 
secondary complications and not due to his diabetes mellitus.  
Thus, the Board finds that his disability picture for 
diabetes mellitus more closely approximates that contemplated 
by a 20 percent evaluation throughout this appeal.  In making 
its determination, the Board considered the applicability of 
the benefit of the doubt rule.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
However, as a preponderance of the evidence is against the 
assignment of a higher initial evaluation, such rule does not 
apply and the claim must be denied.  




ORDER

Entitlement to an initial evaluation in excess of 20 percent 
for type II diabetes mellitus is denied.

____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


